                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DONELL K. GUIDRY,                                  Case No. 18-cv-00640-HSG (PR)
                                                         Petitioner,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                  v.
                                   9

                                  10     UNITED STATES OF AMERICA,
                                                         Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            On January 30, 2018, petitioner filed a pro se petition for habeas corpus. On March 29,

                                  14   2018, the Court dismissed the action after petitioner failed to complete an in forma pauperis

                                  15   application or pay the $5.00 filing fee. On August 29, 2018, after petitioner paid the filing fee, the

                                  16   Court reopened the action and directed petitioner to file an amended petition providing required

                                  17   information that was missing from the original petition. On September 17, 2018, the Court’s

                                  18   August 29, 2018 order was returned as undeliverable with a notation that petitioner was not in

                                  19   custody. Dkt. No. 14. As of the date of this order, petitioner has not filed a notice of change of

                                  20   address or submitted any further pleadings in this case.

                                  21            Pursuant to Northern District Local Rule 3-11, a party proceeding pro se must promptly

                                  22   file a notice of change of address while an action is pending. See L.R. 3-11(a). The Court may,

                                  23   without prejudice, dismiss a complaint when: (1) mail directed to the pro se party by the Court has

                                  24   been returned to the Court as not deliverable, and (2) the Court fails to receive within sixty days of

                                  25   this return a written communication from the pro se party indicating a current address. See L.R. 3-

                                  26   11(b).

                                  27            More than sixty days have passed since the mail addressed to petitioner was returned as

                                  28   undeliverable. The Court has not received a notice from petitioner of a new address.
                                   1   Accordingly, the instant civil rights action is DISMISSED without prejudice pursuant to Rule 3-11

                                   2   of the Northern District Local Rules.

                                   3          The Clerk shall terminate any pending motions, enter judgment, and close the file.

                                   4          IT IS SO ORDERED.

                                   5   Dated: 12/10/2018

                                   6

                                   7
                                                                                                  HAYWOOD S. GILLIAM, JR.
                                   8                                                              United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
